Anthony P. Savarese, S.
In this nonjury contested probate proceeding, the Surrogate finds upon the evidence that the propounded instrument was executed in duplicate, that both counterparts have been produced and filed, and that the requirements of section 21 of the Decedent Estate Law, relative to the execution of a will, were complied with. The evidence further establishes that the testator, at the time of the execution, was of sound mind and competent to make a will. The testimony of the attorney, who prepared the instrument, supervised its execution and acted as a witness thereto, satisfies the Surrogate that the name of the petitioner was inserted in paragraph “ Fourth “ Fifth ” and “ Sixth ” prior to execution. Neither objector sustained his affirmative allegation that the execution of the instrument was the result of fraud or undue influence. Their objections are dismissed and probate is granted. Submit decree accordingly on notice.